Exhibit Current Named Executive Officer Salary and Bonus Arrangements for 2009 Base Salaries The base salaries for 2009 for the following executive officers of Great Southern Bancorp, Inc. (the "Company") and Great Southern Bank (the "Bank") currently are as follows: Name and Title Base Salary William V. Turner $200,000 Chairman of the Board of the Company and the Bank Joseph W. Turner $228,800 President and Chief Executive Officer of the Company and the Bank Rex A. Copeland $181,796 Treasurer of the Company and Senior Vice President and Chief Financial Officer of the Bank Steven G. Mitchem $190,000 Senior Vice President and Chief Lending Officer of the Bank Douglas W. Marrs $107,341 Secretary of the Company and Secretary, Vice President – Operations of the Bank Linton J. Thomason $104,763 Vice President–Information Services of the Bank Description of Bonus Arrangements As a result of the compensation restrictions applicable to the Company contained in the recently enacted American Recovery and Reinvestment Act of 2009, the bonus arrangements for the Company's executive officers not governed by contract are currently under evaluation.
